EXAMINER’S AMENDMENT
RE: Gu et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Bettina Lengsfeld on May 9, 2022.
The application has been amended as follows: 

Amendments to the Claims
In claim 60, 	line 3, the phrase “the heavy chain comprises” has been changed to --the antibody comprises a heavy chain comprising--, and
	line 6, the phrase “the light chain comprises” has been changed to --a light chain comprising--.

In claim 125,	line 1, after the term “cancer”, the phrase --characterized as having LY6H expression or overexpression-- has been added, and
line 3, the number “43” has been changed to --78--.

Claim 127 	(Canceled)

In claim 128,	line 3, the number “43” has been changed to --78--, and
line 4, after the last word “subject”, the phrase --, wherein the tumor is characterized as having LY6H expression or overexpression-- has been added.

In claim 132,	line 2, after the last word “inhibitor”, the phrase --, wherein the immune checkpoint inhibitor is an antibody-- has been added.

Claim 133	(Canceled)

In claim 134,	line 1, the number “133” has been changed to --132--.

Claim 137 	(Canceled)


Rejoinder
2.	Claims 43, 59, 60, 77, 78 and 122 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 125, 126, 128, 131, 132 and 134, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between  Groups I and III as set forth in the Office action mailed on 6/16/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
3.	The prior art neither teaches nor suggests an anti-LY6H antibody or antigen binding portion thereof that comprises the recited amino acid sequences.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643